 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    JULIE P.,

 8                                 Plaintiff,             CASE NO. C18-5899-RAJ

 9           v.
                                                          ORDER OF REMAND
10    NANCY A. BERRYHILL, Deputy
      Commissioner of Social Security for
11    Operations,

12                                 Defendant.

13
            The Court has reviewed the entire record, including the Administrative Record, the
14   memoranda of the parties, and the Report and Recommendation of United States Magistrate Judge
15   Mary Alice Theiler. It is therefore ORDERED:
            (1)    The Court adopts the Report and Recommendation;
16
            (2)    The Court REMANDS this matter for further administrative proceedings; and
17          (3)    The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.
18
     DATED this 17th day of July, 2019.
19

20

21
                                                         A
                                                         The Honorable Richard A. Jones
22
                                                         United States District Judge
23

     ORDER OF REMAND
     PAGE - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER OF REMAND
     PAGE - 2
